Citation Nr: 1021953	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  97-29 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial combined rating in excess of 20 
percent for arthritis of the left knee prior to April 16, 
2009, and in excess of 40 percent from April 16, 2009.

2.  Entitlement to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) for service-connected arthritis of the left knee.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey , Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to August 
1969.

This matter originates from a September 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In this decision the RO granted the 
Veteran's claim of entitlement to service connection for a 
left knee disability (left knee pain secondary to trauma) and 
assigned a 10 percent rating, effective April 17, 1997, 
pursuant to Diagnostic Code 5257.  An August 1999 rating 
decision changed the disability to arthritis of the left knee 
and the Diagnostic Code(s) to 5010-5260.  In a March 2005 
rating decision, the RO assigned the Veteran a separate 
compensable rating of 10 percent for arthritis of the left 
knee with limitation of extension, also effective April 17, 
1997.  In July 2006, the Board denied the claim for an 
initial evaluation in excess of 20 percent for arthritis of 
the left knee.  

The Veteran appealed the Board's July 2006 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
Pursuant to a joint motion to partially vacate and remand 
filed by the parties, the CAVC issued an order in September 
2007 partially vacating the Board's July 2006 decision with 
respect to the left knee initial increased rating disability 
claim and remanding the matter back to the Board.  In 
February 2009, the Board, in turn, remanded the matter to the 
agency of original jurisdiction (AOJ) for additional 
development.  An August 2009 rating decision increased the 
evaluation for limitation of extension of the left knee from 
10 percent to 40 percent, effective April 16, 2009.  The 
matter is once again before the Board.

The issue of entitlement to an extra-schedular rating under 
38 C.F.R. § 3.321(b) for service-connected arthritis of the 
left knee is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period prior to April 16, 2009, the Veteran's 
service-connected arthritis of the left knee is manifested by 
painful noncompensable limitation of flexion and, at its 
worst, by limitation of extension to 10 degrees with 
additional limitation of motion due to pain and fatigability; 
there is no medical evidence of lateral instability or 
recurrent subluxation, ankylosis, or dislocated semilunar 
cartilage.

2.  For the period from April 16, 2009, the Veteran's 
service-connected arthritis of the left knee is manifested by 
painful noncompensable limitation of flexion and limitation 
of extension to 30 degrees without additional limitation due 
to functional loss; there is no medical evidence of lateral 
instability or recurrent subluxation, ankylosis, or 
dislocated semilunar cartilage.


CONCLUSIONS OF LAW

1.  Prior to April 16, 2009, the criteria for an initial 
rating of 30 percent for left knee arthritis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2009).

2.  Effective from April 16, 2009, the criteria for an 
initial rating of 50 percent for left knee arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5260, 5261 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 1997 
denial preceded the enactment of the VCAA. Thereafter, in 
letters dated in April 2004 and September 2007, the RO did 
furnish VCAA notice to the appellant regarding this issue.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decisions from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board finds that VA has fulfilled its duty to notify the 
appellant in this case.  In the letters identified above, the 
RO informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, 
and several portions of the revisions are pertinent to the 
claim at issue.  See 73 Fed. Reg. 23, 353-23, 356 (April 30, 
2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini II, at 120-21.  Thus, the Board finds that the 
notice required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  In the instant case, the appellant was provided with 
the disability rating and effective date elements in a 
September 2006 letter.

The Board finds that all necessary assistance has been 
provided to the appellant. The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim for higher 
initial evaluations for service-connected arthritis of the 
left knee.  This includes obtaining identified medical 
evidence and affording the appellant VA examinations.  To 
that end, when VA undertakes to provide a VA examination, it 
must ensure that the examination is adequate. See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Although the 
Veteran's disagreement with findings from a VA examination in 
December 1998 has been duly noted and discussed below, the 
Board finds that all VA examination reports on file contain 
sufficient findings with which to properly evaluate the 
appellant's service-connected left knee arthritis and are 
thus deemed adequate for rating purposes. See also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The examination 
reports include a review of the Veteran's claims file, are 
predicated on a physical examination, and contain the 
findings necessary to evaluate the appellant's left knee 
arthritis under the applicable rating criteria. 

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim on appeal and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Facts

The Veteran's service treatment records show that he 
sustained a left knee injury in January 1965 when he slipped 
on a wet gym floor.  In November 1967, he was again seen for 
complaints of left knee pain which he said he had experienced 
since basic training in July 1966.  Knee x-rays in 1969 
revealed evidence of bilateral osteochondritis dissecans 
involving medial femoral condyles bilaterally.  The Veteran 
was diagnosed in April 1969 as having patella-femoral 
arthritis, left.  An undated orthopedic record shows that the 
Veteran was two months post op left arthroscopy for exam of 
loose body.  

Private examination findings with respect to the Veteran's 
left knee in March 1997 at Great Lakes Orthopaedic 
Associates, P.C., revealed an effusion, a low grade synovitis 
and an extension lag.  There were also multiple scars noted.  
The Veteran was diagnosed as having bilateral degenerative 
knees and history and physical exam suggestive of 
osteoarthritis of the knees aggravated by the military with a 
hereditary component.  The examiner noted that the Veteran 
had "incredibly bad knees" and that an attempt would be 
made to treat him in a nonoperative fashion to start, but 
that he unquestionably would need knee arthroplasties at some 
point.  

In April 1997, the Veteran filed claims of entitlement to 
service connection for disabilities affecting his knees.

A bone scan of the Veteran's knees in April 1997 revealed 
moderate increased activity in flow in the medial knee joint 
compartment of the left knee (and minimal on the right) 
consistent with moderately advanced osteoarthritic changes 
seen on the x-rays in March 1997.

During a VA examination in September 1997, the Veteran 
complained to the examiner of knee pain and early morning 
painful stiffness in his knees lasting approximately 5 hours.  
He said he saw a doctor in 1997 who suggested an artificial 
knee on the left, but that he should wait four or five more 
years.  The Veteran said he had trouble going up and down 
stairs and getting out of cars.  He added that he had a lot 
of trouble walking over an eighth of a mile.  He said he took 
Motrin daily for both knees.  He reported that he worked as a 
principal in a high school where he had worked for 25 years.  
He denied surgical interventions.  On examination left knee 
flexion was from 0 to 85 degrees.  Anterior posterior drawer 
testing was normal.  Lateral and medial stability was good 
and grind testing both medial compartments were tender.  
There was noted to be an especially lot of crepitus on the 
left knee with grinding testing or movement of flexion to 
flexing it manually to maximum.  X-rays revealed joint 
disease in both knees and narrowed medial compartment with 
both patello femoral joint faces obliterated.  The examiner 
diagnosed the Veteran as having bilateral knee pains, 
secondary to trauma from probably long time walking, and 
physical training early on in service, requiring surgery on 
each knee as stated above for clean out operations.   

In September 1997, the RO granted service connection for a 
left knee disability, and assigned each knee a 10 percent 
evaluation effective April 17, 1997.  

During a VA examination in December 1998, the Veteran 
reported constant knee pain albeit a low grade fashion.  The 
Veteran did not require assistive devices and had a negative 
history of surgery or injury.  Reported findings were 
negative for episodes of dislocation or recurrent 
subluxation, and negative for constitutional symptoms.  Left 
knee range of motion using a goniometer was 0 to 100 degrees.  
Muscle strength, active and passive, was about 3/5.  The knee 
joint was noted to be painful beyond 100 degrees of range of 
motion or joint function and was additionally limited by 
pain, fatigue, weakness or lack of endurance following 
repetitive use or during flare-ups.  The examiner remarked 
that during a flare-up, there was increasing pain, but no 
significant change in range of motion and that range of 
motion was already currently restricted somewhat.  There was 
no edema, effusion, instability, weakness, tenderness, 
redness or heat.  There also was no abnormal movement or 
guarding.  Findings were negative with respect to ankylosis.  
Anterior and posterior cruciate ligament testing was negative 
as was McMurry's test.  The Veteran was diagnosed as having 
osteochondritis desiccans, with surgery in service.  
Presently the Veteran had arthritis with limited flexion to 
100 degrees on the left.  Knee x-rays revealed advanced 
arthritic changes.  

An examination of private x-rays in August 1999 revealed 
tricompartmental osteoarthritis, greater on the left than the 
right.  

In a September 1999 statement, the Veteran stated that he was 
in total disagreement with the VA examiner's knee findings 
and said that at no time did the examiner physically touch 
him, nor was he asked to undergo certain tests to confirm his 
condition.  He said the examiner asked him a few questions 
and to bend his knee.  

The Veteran reported to a VA examiner in March 2001 that he 
had left knee stiffness upon waking in the morning and 
continuous left knee pain.  He assessed his pain level over 
the past five years as a 7 or 8 on a pain scale from 0 to 10.  
He also reported that his knees sometimes gave out.  On 
examination the left knee joint was slightly larger than the 
right.  There was no tenderness, swelling or pressure.  Range 
of motion in the left knee was from 5 to 90 degrees.  The 
Veteran was diagnosed as having degenerative arthritis knee 
joints, more so on the left side.  

In an April 2002 statement (VA Form 21-4138), the Veteran 
reported that Dr. Peters had retired, but his records were 
still available.  He said he had not received any other 
medical care for his knees since Dr. Peters' retirement.

On file is a letter from Gregory A. Peters, M.D., of Great 
Lakes Orthopaedic Associates, P.C., the RO received in May 
2002.  Dr. Peters explained that the Veteran did have an 
extension lag of 30 degrees as a result of his limitation of 
motion.  He said he also had a limited quadriceps function in 
that it did not straighten completely.  He said the Veteran 
should be able to function with a minus 30 degrees of the 
left knee, but the knee was certainly not normal.  

In May 2002, the Veteran was seen by a private orthopedic 
surgeon who relayed that Veteran's knee problems had 
gradually been getting worse.  More specifically, he reported 
that the Veteran had problems climbing stairs, walking for 
more than an hour and had episodes of buckling and giving 
way.  He reported pain even at rest and was taking over-the-
counter Tylenol for his discomfort.  X-rays were performed at 
that time showing 2 mm of joint space remaining in the medial 
compartment of the left knee and marked spur formation in the 
patellofemoral articulation on the left.  Findings on the 
left included synovial and patellar crepitus with range of 
motion of both knees, worse on the left than right.  There 
was some bowleg deformity and medial collateral ligament 
laxity commensurate with the joint space narrowing.  There 
was no effusion in either knee.  The Veteran's gait was 
normal.  He was given an impression of osteoarthritis of both 
knees, left worse than right.  The examiner stated that the 
Veteran would eventually need bilateral total knee 
replacements, the left one first.  

A private office visit note in May 2004 shows that the 
Veteran continued to have knee problems, left greater than 
right, but did report significant relief from his cortisone 
injections two years earlier.  X-rays taken at that time when 
compared to earlier knee x-rays in 2002 did not show much 
decrease in the joint space of either knee, but there was 
considerable patellofemoral arthritis.  There was also spur 
formation on the trochlear groove, the medial femoral 
condyle, and the superior and inferior aspects of the patella 
bilaterally.  On examination the Veteran demonstrated 90 
degrees of knee flexion bilaterally and he lacked 5 degrees 
of full extension.  He had synovial and patellar crepitus 
bilaterally, worse on the left.  There was medial collateral 
ligament laxity commensurate with the joint space narrowing.  
There was no anterior/posterior instability.  The Veteran was 
diagnosed as having osteoarthritis of both knees, worse on 
the left, and was advised to wait as long as possible before 
having surgery.  

The Veteran reported at a VA general examination in September 
2004 that he worked as an assistant middle school principal.  
He said that since service has had a bowing of the left knee, 
painful flexion and extension, fatigability, laxity, swelling 
and stiffness.  He said he was taking Motrin 800 mg daily for 
pain.  He reported that his knee disability was made worse by 
kneeling, squatting, standing greater than a half hour, and 
sitting for more than an hour.  He said the knee did not give 
way and that he wore a brace most of the time.  On 
examination the Veteran demonstrated range of motion of the 
left knee to 100 degrees out of 140 degrees, active and 
passive, with pain beginning at 90 to 100 degrees over the 
anterior margins of the knee.  There was also pain at the 
posterior fossa.  Examination of the left knee was 10 from 
140, with pain, fatigability and guarding.  Additional 
findings revealed flexor strength 5/5 right to left, biceps 
flexor strength 5/5, quadriceps strength 5/5 and foot flexor 
5/5.  

In rendering an impression, the examiner noted that there was 
clinical evidence of advanced osteoarthritis of the left knee 
and decreased range of motion on flexion and extension due to 
pain and fatigability.  He further noted that the Veteran had 
bilateral genu recurvatum, left more than right, most likely 
secondary to bio-mechanical derangement from the arthritis 
conditions which were most likely related to the bilateral 
knee conditions that began in service.  X-rays indicated 
degenerative changes of the left knee.  Regarding 
instability, the examiner relayed that the Veteran reported 
that the knee gave way, but that he could not elicit that on 
examination.  He did note that by history the Veteran was 
stating that it was moderately to severely unstable and that 
it nearly goes out if he places his foot wrong.  The examiner 
noted that the Veteran's knee had progressively become more 
painful and his recreational and activity capacity had been 
limited by his knee history.  He said the Veteran was able to 
ambulate for 1/4 mile and did not participate in active sports.  
He had daily pain.  

In a March 2005 rating decision, the RO granted a separate 
evaluation for arthritis of the left knee with limitation of 
extension and assigned a 10 percent rating, effective April 
17, 1997.  

On file is an August 2005 statement from the Veteran's wife 
sating that the Veteran's knee disabilities have resulted in 
a pronounced difference in the way he walks and that he 
regularly takes ibuprofen and other other-the-counter 
medications.  

Also dated in August 2005 is a statement from the Veteran 
asserting that his injury in service has progressively 
worsened which he currently treated with knee braces and 
Ibuprofen 800 mg.  He said he found walking extremely 
difficult due to his back and knee problems and he avoids 
stairs at work as much as possible.  He said that he was 
given personal access to an elevator to ease his physical 
discomfort at work and he was seriously considering 
submitting his job resignation in the spring of 2006 because 
he was no longer able to perform his job satisfactorily.  He 
stated that the injuries he endured would continually worsen 
and impact the quality of his life.  He asked VA to render a 
fair decision in his case.  

The Veteran informed VA in a July 2007 statement that his 
service connected disability was getting worse as each day 
passed and he requested a re-examination.  

Michael S. Bolan, DO, issued a statement dated in May 2008 
stating that the Veteran had been under his medical care 
since July of 2005 and his past medical history was 
significant for bilateral open meniscal resection.  He said 
the Veteran had significant degenerative arthritis of the 
knees involving all three compartments and that due to its 
advanced nature, the Veteran would most likely require a 
bilateral joint replacement in the future.  He added that the 
Veteran had myositis ossificans of the left knee medial 
collateral ligament.  

The Veteran complained during an April 2009 VA examination 
that his left knee had gotten progressively worse and he took 
over-the-counter medication.  His reported left knee symptoms 
included pain, giving way, instability, subluxation several 
times a week, swelling, severe flare-ups of degenerative 
joint disease every three to four months lasting three to 
seven days, and limited motion.  He denied weakness, 
incoordination, locking and deformity.  Findings revealed 
bony joint enlargement, pain at rest, and abnormal motion.  
There were no bumps consistent with Osgood-Schlatter's 
disease, no crepitation, no mass behind the knee, no clicks 
or snaps, no instability, no patellar abnormality, no 
meniscal abnormality, no abnormal tendons or bursae and no 
other knee abnormalities.  There was grinding.  Range of 
motion of the left knee revealed flexion from 0 to 100 
degrees with objective evidence of pain.  Left knee extension 
was limited by 30 degrees.  Additionally, there was objective 
evidence of pain following repetitive motion, but no 
additional limitation.  There was no joint ankylosis.  The 
Veteran had loss of muscle mass in the left calf that 
measured 37 cm compared to 40 cm on the right.  

The examiner noted that the Veteran was currently employed as 
a full time elementary teacher and had lost two weeks of work 
during the last 12 months due to knee pain.  The examiner 
diagnosed the Veteran as having degenerative joint disease of 
the right and left knees; bilateral genu recurvatum-left 
greater than right.  His knee disabilities were noted to have 
"significant effects" on the Veteran's usual occupation due 
to decreased mobility and pain.  His noted resulting work 
problem was increased absenteeism.  He was noted to have 
difficulty standing in the classroom to observe his students 
and great difficulty going up and down stairs.  The examiner 
added that the Veteran used the elevator almost exclusively.  
His knee disabilities also had mild to severe effects on the 
Veteran's usual daily activities.  The examiner noted that 
medical evidence showed that the Veteran was a candidate for 
total knee replacements, left before right.

In written argument in February 2010, the Veteran's 
representative relayed the Veteran's assertion that the 
severity of his left knee disability warranted a 40 percent 
evaluation.

III.  Analysis

A.  Pertinent Rating Provisions

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).

Under the limitation of motion codes, a 0 percent evaluation 
is warranted for knee flexion limited to 60 degrees, a 10 
percent evaluation is warranted for knee flexion limited to 
45 degrees, a 20 percent evaluation is warranted for knee 
flexion limited to 30 degrees, and a 30 percent evaluation is 
warranted for knee flexion to 15 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).

For limitation of extension, a 0 percent evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 15 degrees.  A 30 percent evaluation requires 
extension limited to 20 degrees, a 40 percent evaluation 
requires extension limited to 30 degrees and a 50 percent 
evaluation is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  However, ratings under Code 5257 are not 
"predicated on loss of range of motion, and thus [38 C.F.R.] 
§§ 4.40 and 4.45, with respect to pain, do not apply."  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Separate ratings for arthritis of a knee, when there is 
actual limitation of motion, and for instability of the knee 
may be assigned without pyramiding, which is prohibited by 38 
C.F.R. § 4.14.  VAOGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).

Under DC 5258, a 20 percent evaluation, the only rating 
provided, is assigned where there is a dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the knee joint.

Under Diagnostic Code 5259, a 10 percent rating, the only 
rating provided, is assigned where there is evidence of a 
symptomatic knee status post semilunar removal of cartilage. 

Diagnostic Code 5263 (Genu recurvatum) provides a 10 percent 
evaluation, the only rating provided, for acquired, traumatic 
genu recurvatum with weakness and insecurity in weight-
bearing objectively demonstrated.

B.  Rating in Excess of a Combined 20 Percent Evaluation 
Prior to April 16, 2009

By way of background, the Veteran is presently assigned a 10 
percent rating under Codes 5003, 5010 for arthritis and 
painful motion of the left knee, and a separate rating under 
Code 5260 for arthritis with limitation of extension of the 
left knee.  It should be clarified that the initial 10 
percent rating under Codes 5003, 5010 was assigned for 
limitation of flexion with pain.  In this regard, the 
criteria under Code 5003 provide that when limitation of 
motion of a specific joint or joints is noncompensable under 
the appropriate diagnostic codes (in this case Code 5261 for 
limitation of flexion), then a rating of 10 percent is for 
application for such a major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings that include painful motion.  Thus, in light of 
findings from the December 1998 VA examination showing 
limitation of flexion to 100 degrees with additional 
limitation of motion beyond 100 degrees due to pain 
apparently approximating the noncompensable level, a 10 
percent rating was assigned.  These two ratings, i.e., 10 
percent for limitation of flexion of the left knee and 10 
percent for limitation of extension of the left knee, result 
in a combined initial rating of 20 percent.  See 38 C.F.R. 
§ 4.25 (combined ratings table (10 combined with 10 is 19)).  
See also VAOPGCPREC 9-04 (September 17, 2004) (separate 
ratings may be assigned under Diagnostic Code 5260 (leg 
limitation of flexion) and Diagnostic Code 5261 (leg 
limitation of extension) for disability of the same knee 
joint). 

Regarding the period prior to April 16, 2009, there is no 
dispute as to the severe nature of the Veteran's left knee 
disability.  This is evident by various x-rays showing that 
the Veteran had advanced osteoarthritic changes in his left 
knee, by a private physician's description in March 1997 that 
he had "incredibly bad knees", and by the consistent 
statements of both private and VA physicians that the Veteran 
was a candidate for total knee replacement, but should wait 
as long as possible to undergo the procedure due to his 
relatively young age. 

What is in dispute in this case for the period prior to April 
16, 2009, is the extent of the Veteran's limitation of 
extension of his left knee.  In this regard, the CAVC noted 
in its Joint Motion for Partial Remand dated in August 2007 
that while the Board in its earlier decision of July 2006 
relied on results from a VA examination in September 2004 
showing flexion from 10 to 100 degrees to find that the 
Veteran did not meet the criteria for a 40 percent rating 
under Code 5261 for limitation of extension (requiring 
limitation to 30 degrees), it "completely ignored evidence 
from Dr. Peters stating that the Veteran had an extension lag 
of 30 degrees as a result of his limited range of motion thus 
meeting the criteria for a 40 percent rating."  

However, in addition to the evidence outlined immediately 
above, there is additional medical evidence on file that goes 
against the assignment of a 30 percent rating.  In this 
regard, there are findings from a private examiner in May 
2004 noting that the Veteran lacked 5 degrees of full 
extension.  In addition, VA examination findings in September 
1997 revealed flexion from 0 to 85 degrees, and findings in 
December 1998 show flexion from 0 to 100 degrees.  Range of 
motion findings of the left knee at a March 2001 VA 
examination was from 5 to 90 degrees.  With respect to the 
December 1998 VA examination, the Veteran expressly disagreed 
with the findings in a September 1999 statement by asserting 
that the examiner never actually physically touched him, only 
asked that he bend his knee.  Even by discounting the 
findings from the December 1998 VA examination, the findings 
from the private physician in May 2004 and the VA examiners 
in September 1997, March 2001 and September 2004, simply do 
not satisfy the criteria for a 30 percent rating under Code 
5261.  Rather these findings correlate with less than 
noncompensable, noncompensable, and 10 degree ratings, 
respectively, based on a strict adherence to the rating 
criteria.  Accordingly, the Board finds that the weight of 
evidence in this case goes against the assignment of a 30 
percent rating for limitation of extension under Code 5261 
based on a strict adherence to the rating criteria.  

In terms of consideration of a higher rating based on 
functional loss due to pain and fatigability, the September 
1997 and March 2001 examiners did not comment on whether the 
Veteran had any additional limitation of motion due to 
functional loss, although the Veteran did report increased 
knee pain as well as stiffness at these examinations.  The 
September 2004 examiner did comment on functional loss by 
stating that there was pain and fatiguability and a lot of 
guarding.  

Thus, after reviewing the evidence in its entirety and 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that the evidence supports a higher initial rating, to 
20 percent, under Code 5261 for limitation of extension for 
the entire period prior to April 16, 2009.  This is based on 
the actual limitation of extension findings plus additional 
functional loss attributable to pain and fatigability.  As 
noted above, the Board does not find that a higher than 20 
percent rating, to 30 percent, is warranted for the period 
prior to April 16, 2009, after considering the weight of 
evidence above with respect to the actual limitation of 
motion findings on extension.  That is, the weight of 
evidence showing limitation of extension from noncompensable 
to 10 percent does not most approximate the criteria for a 30 
percent rating (requiring limitation of extension to 30 
percent) even after considering a higher rating based on 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.    

Furthermore, a higher disability rating is not warranted 
under Diagnostic Code 5260 for limitation of flexion.  This 
is based on the actual demonstrated ranges of motion for 
flexion of 85 degrees in September 1997, 100 degrees in 
December 1998, 90 degrees in March 2001, 140 degrees in 
September 2004, and 100 degrees in April 2009; ranges that 
exceed the criteria for a noncompensable rating for flexion.  
Thus, a higher than 10 percent rating is simply not warranted 
under Code 5260 even after considering a higher rating due to 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.

Also, the Board finds that a separate rating is not warranted 
under Diagnostic Codes 5003/5010 and 5257 pursuant to General 
Counsel Opinion 23-97.  Despite the Veteran's assertions that 
his knee has periodically given out on him, there is no 
objective medical evidence of instability of the knee to 
warrant a separate disability rating under Diagnostic Code 
5257 for the period prior to April 16, 2009.  Rather, the 
September 1997 VA examiner found that the Veteran's lateral 
and medial stability was "good", and the December 1998 VA 
examiner found no dislocation or subluxation.  Again, 
although the Veteran has taken issue with the findings from 
this latter examination, there is no competent evidence that 
refutes this finding.  Instead, private office notes in May 
2004 note that there was no anterior/posterior instability 
and the September 2004 VA examiner, while noting the 
Veteran's report that his knee gave way, stated that he could 
not elicit this on examination.  

Although the diagnosis of genu recurvatum was made in 2004, 
objective evidence does not establish a compensable rating 
under Code 5263.  There has been no objective demonstration 
of weakness and insecurity in weight-bearing as required by 
that diagnostic code.  In 2004, the VA clinician observed 
full or normal flexor strength and biceps flexor strength.  
The Veteran also demonstrated full strength in his quadriceps 
and his feet.  While the Veteran's strength was noted to be 
diminished (3/5) back in 1998, no genu recurvatum deformity 
was noted until 2004; thus, chronologically there is no 
correlation between the two.  There is also no objective 
evidence of insecurity, e.g., the clinician did not observe 
any swaying or loss of balance.  In summary, the objective 
evidence fails to establish that a compensable rating is 
warranted for genu recurvatum.

The evidence further does not show left knee ankylosis.  
Therefore, Diagnostic Code 5256 (ankylosis of the knee) is 
not for application.  Likewise, treatment records do not 
reflect dislocation of semilunar cartilage or removal of 
symptomatic semilunar cartilage.  Accordingly, evaluation 
under Diagnostic Codes 5258 and 5259 is not warranted.  

In sum, the evidence supports an increased rating, to 20 
percent, but no higher, for service-connected arthritis of 
the left knee with limitation of extension under Code 5261 
for the period prior to April 16, 2009.  This rating, when 
combined with the Veteran's separate, 10 percent, rating 
under Codes 5010, 5260 for limitation of flexion, results in 
a combined initial rating of 30 percent for the entire period 
prior to April 16, 2009.  See 38 C.F.R. § 4.25 (combined 
ratings table).

C.  Rating in Excess of a Combined 40 Percent Evaluation From 
April 16, 2009

As noted in the facts above, the Veteran's representative 
relayed in written argument in February 2010 the Veteran's 
assertion that the severity of his left knee disability 
warranted a 40 percent evaluation.  As noted in the 
discussion above, as of April 16, 2009, the Veteran has been 
assigned a 40 percent rating.  Thus, it can be argued that 
this represents a total grant of benefits sought on appeal 
and as such the issue is no longer on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993). 

However, the increase of 40 percent for the Veteran's left 
knee arthritis with limitation of extension under Code 5261 
effective April 16, 2009, when combined with the 10 percent 
rating under Code 5260 for limitation of flexion, warrants a 
higher combined rating of 50 percent.  See 38 C.F.R. § 4.25.  
(The combined rating is actually 46 percent, but for purposes 
of stating the combined rating for the left knee 
disabilities, the Board will convert this number to 50 
percent.)  Accordingly, the Veteran is entitled to a rating 
of 50 percent for his left knee disability effective April 
16, 2009.  A higher than 50 percent rating has been 
considered, but is not warranted by the evidence.  In terms 
of limitation of flexion, the Veteran demonstrated at the 
April 2009 VA examination left knee flexion from 0 to 100 
degrees with objective evidence of pain.  Left knee extension 
was limited by 30 degrees.  However, the examiner remarked 
that there was no additional limitation of motion due to 
functional loss, including pain.  Therefore, the evidence 
does not support higher ratings based on functional loss.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  Accordingly, higher than 10 percent and 40 
percent ratings under Codes 5260 and 5261, respectively, are 
not supported by the evidence.  

Also, in light of findings in April 2009 showing no objective 
evidence of instability or ankylosis, and evidence which is 
devoid of findings showing dislocation of semilunar cartilage 
or removal of symptomatic semilunar cartilage, ratings under 
Codes 5257, 5258, or 5259 are not warranted.  

As for a rating under Code 5263, although the April 2009 VA 
examiner diagnosed the Veteran as having bilateral genu 
recurvatum - left greater than right, objective evidence does 
not establish a compensable rating under Code 5263.  There 
has been no objective demonstration of weakness and 
insecurity in weight-bearing as required by that diagnostic 
code.  In fact, the Veteran denied left knee weakness at that 
examination.  

Based on the foregoing, the Veteran is entitled to a combined 
rating of 50 percent, but no higher, for left knee arthritis 
effective from April 16, 2009.


ORDER

Entitlement to an initial combined rating in excess of 20 
percent, to 30 percent, for arthritis of the left knee prior 
to April 16, 2009, is granted; subject to the law and 
regulations governing the payment of monetary benefits.  

Entitlement to an initial combined rating in excess of 40 
percent, to 50 percent, for arthritis of the left knee from 
April 16, 2009, is granted; subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

The Board finds that remand of the extraschedular aspect 
under 38 C.F.R. § 321(b)(1) of the Veteran's claim for an 
increased disability rating is necessary for the 
consideration of referral in the first instance.  

Entitlement to an extra-schedular rating is "always part" of 
an increased rating claim.  See Brambley v. Principi, 17 Vet. 
App. 20, 23 (2003); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  Disability evaluations are determined by the 
application of the schedule of ratings which is based on 
average impairment of earning capacity.  See 38 U.S.C.A. § 
1155.  The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disabilities are inadequate.  Second, if 
the schedular evaluations do not contemplate the claimant's 
levels of disability and symptomatology and are found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In the present case, the Veteran reported at a VA general 
examination in September 2004 that he was an Assistant Middle 
School Principal.  In a statement dated in August 2005, the 
Veteran said that he found it extremely difficult to walk due 
to his back and knee disabilities and avoided stairs as much 
as possible at work.  He further reported that he was given 
personal access to an elevator at work to ease his physical 
discomfort and was seriously considering submitting his job 
resignation because he was no longer able to perform his job 
satisfactorily.  

At the April 2009 VA examination, the examiner relayed that 
the Veteran was presently employed as a full time elementary 
teacher and had lost two weeks of work during the last 12 
months due to knee pain.  He remarked that the Veteran's knee 
disabilities had "significant effects" on his usual 
occupation due to decreased mobility and pain and that his 
resultant work problem was increased absenteeism.  He 
explained that the Veteran had difficulty standing in the 
classroom to observe students and had great difficulty going 
up and down stairs.  

In light of the evidence above, the agency of original 
jurisdiction should address the extraschedular aspect of the 
Veteran's claim for an increased disability rating for his 
left knee disability under 38 C.F.R. § 321(b)(1) in the first 
instance and based on the entire evidence of record.  

Based on the foregoing, this case is REMANDED for the 
following:

1.  Ask the Veteran to provide any 
information or evidence that would show 
his service-connected left knee 
disabilities present an exceptional or 
unusual disability picture, such as 
evidence of marked interference with 
employment or frequent periods of 
hospitalization or treatment.

2.  Then, determine whether the Veteran 
is entitled to referral for 
extraschedular consideration of his 
service-connected left knee disability.  
If it is determined that the Veteran is 
entitled to referral for extraschedular 
consideration, then the Veteran's case 
should be forwarded to the Director, 
Compensation and Pension Service.  If 
such action does not resolve the 
Veteran's claim, a Supplemental Statement 
of the Case should be issued to the 
Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
Veteran's claim should be returned to the 
Board for further appellate review, if in 
order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


